Citation Nr: 9932070	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



REMAND

The veteran served on active duty from July 1954 to September 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
a total rating for compensation based on individual 
unemployability due to service-connected disability.  

The veteran is currently service connected for only one 
disability:  arthritic changes, lumbosacral spine with 
recurrent lumbosacral strain and sign of root irritation.  
This service-connected disability has been assigned a 60 
percent evaluation under the rating criteria of Diagnostic 
Code 5010-5003.  

The veteran contends, in essence, that he is precluded from 
gainful employment due to his lumbar spine disability.  
Therefore, he believes that his claim should be granted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as all pertinent treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran was last 
afforded a VA orthopedic examination in July 1992 and a VA 
neurological examination in October 1995.  The RO did not 
attempt to re-examine the veteran in order to ascertain 
whether his condition had deteriorated.  It is found that 
another VA examination would provide a more accurate picture 
of the degree of severity of his current disability.  This 
examination should include an assessment by the medical 
examiner as to the effect that the veteran's service-
connected disability has upon his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient, outpatient, and mental hygiene 
clinic records, from January 1995 to the 
present, not previously associated with 
the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examination 
by qualified physician(s) in order to 
fully assess the current nature and 
degree of severity of the veteran's 
service- connected lumbosacral spine 
disability.  The claims folder must be 
made available to the examiner(s) to 
review in conjunction with the 
examination, and the examiner(s) is asked 
to indicate in the examination report 
whether the claims folder was reviewed.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.  Finally, the 
examiner(s) should render an opinion as 
to the effect that the veteran's service-
connected disability has upon his ability 
to work.  The examiner(s) should provide 
a complete rationale for all conclusions 
reached.  

3.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1999).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

In the event that the veteran's claim 
remains denied, he should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond, and 
the case should be returned to the Board 
for further appellate consideration if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

